DETAILED ACTION
Claims 1-5 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electric Oil Pump Wiring Module between Sensor Board and Control Board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2018/0238924) in view of Kogiso (US 2017/0002807). 
Regarding claim 1, Wang discloses an electric oil pump (fig 1, fluid pump 102, par 0003 ), comprising: a pump part (pump 102, id.); a motor (motor 104, id.) driving the pump part and comprising a rotor (fig 1 depicts a rotor interior to the stator and exterior to the drive shaft), a stator, and a motor shaft (fig 1 depicts drive shaft); a housing housing the motor (fig 1 depicts housing); a control board (PCB 108 with controller 106, par 0004) comprising a drive circuit (main controller, par 0003, See para 0025) controlling driving of the motor; and a sensor board (pcb 116, par 0005) equipped with a rotation sensor (rotary sensor 114, par 0005) detecting a rotation angle of the rotor of the motor (implicitly a rotary sensor detects rotation angle of the motor), wherein the motor shaft has one axial side connected to the pump part (fig 1 depicts this arrangement), the control board comprises a sensor connection part performing electrical connection with the sensor board (a connection is required between the two boards, par 0006), … the sensor board is arranged on the other axial side with respect to the motor shaft (fig 1 depicts this arrangement), and is arranged in a direction intersecting the axial direction (fig 1 depicts this arrangement), the sensor board is connected to a wiring module (a connection is required between the two boards, par 0006), and the wiring module is arranged between the control board and the sensor board (id.).
Wang does not explicitly disclose the wiring module comprises a sensor signal line and a sensor drive power supply line, and holds the sensor signal line and the sensor drive power supply line; nor the control board is arranged on a radially outer side with respect to the motor in a position of extending in an axial direction.
Nevertheless, in this case, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to provide multiple wired connections sufficient for necessary electrical connections (such as control power and sensor signals) between the control board part and sensor board of Wang. Therefore, as a result of providing a connection between the two boards, the above limitation is rendered obvious, such that the wiring module comprises a sensor signal line (fig 1, the first of the obvious wiring connections, the use of the first wire as a sensor signal is a functional limitation that is not patentable, a wiring connection is capable of carrying a sensor electrical signal) and a sensor drive power supply line (fig 1, the second of the obvious wiring connections, the use of the second wire as a power supply line is a functional limitation that is not patentable, a wiring connection is capable of carrying a sensor drive power), and holds the sensor signal line and the sensor drive power supply line. 
Kogiso teaches an analogous electric oil pump (fig 2, par 0004, 0016), wherein an analogous control board (control circuit board 13 and drive circuit board 12, par 0019) is arranged on a radially outer side with respect to the motor (id.) in a position of extending in an axial direction (fig 3 depicts this arrangement). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the control board PCB 108 and controller 106 of Wang in the manner taught by Kogiso in order to cool the temperature of the board and thereby operate the motor at a higher output for a longer time (Kogiso, par 0041). Furthermore, cooling of the control board is a recognized problem in the base reference Wang (par 0006), which indicates a further motivation for combining.
Regarding claim 2, Wang in view of Kogiso discloses the electric oil pump according to claim 1. Wang in view of Kogiso does not explicitly disclose  wherein the wiring module comprises a first region extending in the axial direction, and a second region bent to a motor shaft side, and the first region is arranged on the other axial side with respect to an end on the other axial side of the control board.  Nevertheless, upon review of applicant’s specification, the directions of bends in the wiring module do not appear to have a criticality besides the expected result of connecting the control board and sensor board (See Applicant’s Spec, par 0129). As a matter of law, changes in shape are found obvious as a matter of design choice, absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), See MPEP 2144.04). In this case, a person of ordinary skill in the art would recognize that the wiring provides the electrical connection between the control board and the sensor board, and that the bends in the wiring merely indicate a direction of running the wire, between those two boards, amounting to design choice.

Regarding claim 3, Wang in view of Kogiso discloses the electric oil pump according to claim 1, wherein the sensor board is arranged in a direction orthogonal to the axial direction (Wang fig 1, pcb 116 depicted in this orientation). 
Regarding claim 4, Wang in view of Kogiso discloses the electric oil pump according to claim 1, wherein the wiring module is fixed to the housing (the wiring connecting boards is fixed to the housing transitively via their physical connections to the sensor and drive/control boards of Wang in view of Kogiso). 
Regarding claim 5, Wang in view of Kogiso discloses the electric oil pump according to claim 1, wherein the wiring module is fixed to a bearing holder, and the bearing holder holds a bearing that fits to the motor shaft (the wiring connecting boards is fixed to the housing transitively via their physical connections to the sensor and drive/control boards of Wang in view of Kogiso). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746